DETAILED ACTION
Response to Arguments
Applicant’s amendments to the claims filed on 11/22/2021 by adding the limitation, “wherein the duration candidate values of the quasi-periodic CSI feedback comprise candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback”, and the remarks in response to the Office Action of 10/4/2021 has been acknowledge.  	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ray DiPerna (Reg. No. 44,063) on 12/17/2021.
[Begin Audit]
IN THE CLAIMS:
Claims 1, 4-6, 8-12, 14 and 19-28  have been amended as follows:

1. (Currently Amended) A method for transmitting information, applied to a network side device and comprising:
sending first information to a terminal device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback and duration candidate values of the quasi-periodic CSI feedback, wherein the duration candidate values of the quasi-periodic CSI feedback comprise: 
candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback; and
wherein the resource indicator for performing the quasi-periodic CSI feedback comprises indication information for indicating a Physical Uplink Control Channel (PUCCH) resource used to perform the quasi-periodic CSI feedback;
sending second information to the terminal device, the second information comprising an activation indicator for activating the quasi-periodic CSI feedback and determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values.

2-3. (Cancelled)

4. (Currently Amended) The method of claim 1, wherein the resource indicator for performing the quasi-periodic CSI feedback comprises 

5. (Currently Amended) A method for transmitting information, applied to a terminal device and comprising:
receiving first information sent by a network side device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback and duration candidate values of the quasi-periodic CSI feedback, wherein the duration candidate values of the quasi-periodic CSI feedback comprise: candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback;
wherein the resource indicator for performing the quasi-periodic CSI feedback comprises indication information for indicating a Physical Uplink Control CHannel (PUCCH) resource used to perform the quasi-periodic CSI feedback;
receiving second information sent by the network side device, the second information comprising an activation indicator for activating the quasi-periodic CSI feedback and determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values;
determining the duration of the quasi-periodic CSI feedback based on the first information and the second information;
feeding quasi-periodic CSI back to the network side device within the duration; and
stopping feeding the quasi-periodic CSI back to the network side device when the duration expires.

6. (Previously Presented) The method of claim 5, wherein receiving the first information sent by the network side device comprises:
receiving Radio Resource Control (RRC) signaling carrying the first information or Medium Access Control Layer Control Element (MAC CE) signaling carrying the first information; and
wherein receiving the second information sent by the network side device comprises:
receiving MAC CE signaling carrying the second information or Downlink Control Information (DCI) signaling carrying the second information.

7. (Cancelled)

8. (Currently Amended) The method of claim 5, wherein the resource indicator for performing the quasi-periodic CSI feedback comprises 

9. (Previously Presented) The method of claim 5, wherein determining the duration of the quasi-periodic CSI feedback based on the first information and the second information comprises:
determining, based on the determination information in the second information, a unique number of times of the quasi-periodic CSI feedback or a unique time length of the quasi-periodic CSI feedback from the candidate values for the number of times of the quasi-periodic CSI feedback or the candidate values for the time length of the quasi-periodic CSI feedback.

10. (Original) The method of claim 8, wherein feeding the quasi-periodic CSI back to the network side device comprises: feeding the quasi-periodic CSI back to the network side device through at least one of the PUCCH resource or the PUSCH resource indicated in the resource indicator for performing the quasi-periodic CSI feedback.

11. (Original) The method of claim 5, wherein feeding the quasi-periodic CSI back to the network side device within the duration comprises:
measuring a measurement resource configured by the network side device before performing each feedback of the quasi-periodic CSI to the network side device within the duration; and
reporting the quasi-periodic CSI to the network side device based on a measurement result.



13. (Cancelled)

14. (Original) The method of claim 5, wherein the quasi-periodic CSI comprises at least one of the following: a CSI-RS Resource Indicator (CRI), a Rank Indication (RI), a Precoding Matrix Indicator (PMI), a Channel Quality Indicator (CQI), a single wideband indication i1 for indicating a codebook index, a Reference Signal Receiving Power (RSRP), an SSB-Index or a Layer Index (LI).

15-18. (Cancelled)

19. (Currently Amended) A terminal device, comprising a network interface, a memory for storing a computer program, and a processor, wherein the processor is configured to  execute the computer program to control the network interface to:
receive first information sent by a network side device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback and duration candidate values of the quasi-periodic CSI feedback, wherein the duration candidate values of the quasi-periodic CSI feedback comprise: 
candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback; 
wherein the resource indicator for performing the quasi-periodic CSI feedback comprises indication information for indicating a Physical Uplink Control CHannel (PUCCH) resource used to perform the quasi-periodic CSI feedback;
and
receive second information sent by the network side device, the second information comprising an activation indicator for activating the quasi-periodic CSI feedback and determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values; and
the processor is further configured to execute the computer program to:
determine, based on the first information and the second information, the duration of the quasi-periodic CSI feedback; and
feed the quasi-periodic CSI back to the network side device within the duration, and stop feeding the quasi-periodic CSI back to the network side device when the duration expires.

20. (Previously Presented) The terminal device of claim 19, wherein the network interface is configured to receive Radio Resource Control (RRC) signaling carrying the first information or Medium Access Control Layer Control Element (MAC CE) signaling carrying the first information.

21. (Previously Presented) The terminal device of claim 19, wherein the network interface is configured to receive MAC CE signaling carrying the second information or Downlink Control Information (DCI) signaling carrying the second information.

22. (Currently Amended) The terminal device of claim 19, wherein the resource indicator for performing the quasi-periodic CSI feedback comprises 

23. (Previously Presented) The terminal device of claim 19, wherein the processor is configured to determine, based on the determination information in the second information, a unique number of times of the quasi-periodic CSI feedback or a unique time length of the quasi-periodic CSI feedback from the candidate values for the number of times of the quasi-periodic CSI feedback or the candidate values for the time length of the quasi-periodic CSI feedback.

24. (Previously Presented) The terminal device of claim 22, wherein the processor is configured to feed the quasi-periodic CSI back to the network side device through at least one of the PUCCH resource or the PUSCH resource indicated in the resource indicator for performing the quasi-periodic CSI feedback.

25. (Previously Presented) The terminal device of claim 19, wherein the processor is configured to:
measure a measurement resource configured by the network side device before performing each feedback of the quasi-periodic CSI to the network side device within the duration; and
report the quasi-periodic CSI to the network side device based on a measurement result.

26. (Original) The terminal device of claim 25, wherein the measurement resource comprises one of the following: a periodic CSI-Reference Signal (CSI-RS) resource, a periodic Synchronization Signal Block (SSB) resource, a quasi-periodic CSI-RS resource, or a quasi-periodic SSB resource.


measure same measurement resource, configured by the network side device, at each time; or, measure different measurement resources, configured by the network side device, at each time.

28. (Original) The terminal device of claim 19, wherein the quasi-periodic CSI comprises at least one of the following: a CSI-RS Resource Indicator (CRI), a Rank Indication (RI), a Precoding Matrix Indicator (PMI), a Channel Quality Indicator (CQI), a single wideband indication i1 for indicating a codebook index, a Reference Signal Receiving Power (RSRP), an SSB-Index or a Layer Index (LI).
[End Audit]
Allowable Subject Matter
Claims 1, 4-6, 8-12, 14 and 19-28  are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Referring to claim 1, Yoo (US 20160330630) discloses the features of transmitting, by an eNB to UE, dynamic control information ( DCI) and preconfigured feedback sets corresponding to the DCI, so that the UE aperiodically feeds back corresponding channel state information (CSI) according to the DCI and the feedback sets corresponding to the DCI, and sending first information to a terminal device, the first information comprising a resource indicator for performing a quasi-periodic Channel State Information (CSI) feedback and transmitting, by an eNB to UE, first DCI and preconfigured feedback sets corresponding to the first DCI, so that the UE aperiodically feeds back CSI of corresponding carrier aggregation (CA) according to the first DCI and the feedback sets corresponding to the first DCI”. See Par. 
However, the prior art does not disclose or fairly suggest the detailed specifics of how specifically the CSI includes the claimed values, e.g., “duration candidate values of the quasi-periodic CSI feedback includes candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback” and the feature that “resource indicator for performing the quasi-periodic CSI feedback comprises indication information for indicating a Physical Uplink Control Channel (PUCCH) resource used to perform the quasi-periodic CSI feedback”. Further, the features of “activation indicator for activating the quasi-periodic CSI feedback and determining a duration of the quasi-periodic CSI feedback from the candidate values” is different than the prior art teachings.
Specifically the prior art does not disclose or fairly suggest the limitation, “wherein the duration candidate values of the quasi-periodic CSI feedback comprise: values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback; and wherein the resource indicator for performing the quasi-periodic CSI feedback comprises indication information for indicating a Physical Uplink Control Channel (PUCCH) resource used to perform the quasi-periodic CSI feedback; sending second information to the terminal device, the second information comprising an activation indicator for activating the quasi-periodic CSI feedback and determination information for determining a duration of the quasi-periodic CSI feedback from the candidate values”, along with other limitations of the independent claim 1, and the limitation, “wherein the duration candidate values of the quasi-periodic CSI feedback comprise: candidate values for a number of times of the quasi-periodic CSI feedback or candidate values for a time length of the quasi-periodic CSI feedback;
wherein the resource indicator for performing the quasi-periodic CSI feedback comprises indication information for indicating a Physical Uplink Control CHannel (PUCCH) resource used to perform the quasi-periodic CSI feedback; receiving second information sent by the network side device, the second 
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644